FILED
                            NOT FOR PUBLICATION                             MAR 05 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-50136

               Plaintiff - Appellee,              D.C. No. 2:09-cr-01308-MMM

  v.
                                                  MEMORANDUM *
SIMON LOPEZ, Jr.,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                   Margaret M. Morrow, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Simon Lopez, Jr., appeals from the 205-month sentence imposed following

his guilty-plea conviction for possession with intent to distribute

methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A)(viii), and




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
possession of a firearm in furtherance of a drug trafficking offense, in violation of

18 U.S.C. § 924(c)(1)(A). We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

         Lopez contends that the district court procedurally erred by failing

sufficiently to discuss or apply the 18 U.S.C. § 3553(a) sentencing factors, and by

treating the Guidelines range as the presumptive sentencing range. The district

court provided a well-reasoned and thorough analysis of the 18 U.S.C. § 3553(a)

sentencing factors, before determining that a sentence below the applicable

Guidelines range was appropriate. The district court did not procedurally err, and

the sentence is substantively reasonable under the totality of the circumstances and

in light of the § 3553(a) factors. See Gall v. United States, 552 U.S. 38, 51 (2007).

          Lopez also contends that the district court erred by not granting a third-

point reduction for acceptance of responsibility. This contention lacks merit. See

U.S.S.G. § 3E1.1(b); United States v. Johnson, 581 F.3d 994, 1003-04 (9th Cir.

2009).

         Lopez’s pro se motion to supplement the record is denied.

         AFFIRMED.




                                             2                                    11-50136